Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 1 of 13 PageID# 1513




                                Exhibit 2
Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 2 of 13 PageID# 1514




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


                                                  )
 MICROSOFT CORPORATION, a                         )
 Washington corporation,                          )
                     Plaintiff,                   )
                                                  )   Civil Action No: 1:19-cv-01582
         v.                                       )
                                                  )
 JOHN DOES 1-2, CONTROLLING                       )
 A COMPUTER NETWORK                               )
 THEREBY INJURING PLAINTIFF                       )
 AND ITS CUSTOMERS,
                                                  )
                                                  )
                     Defendants.                  )
                                                  )
                                                  )
                DECLARATION OF HONORABLE S. JAMES OTERO (RET.)

         I, S. James Otero, declare as follows:

         1.      I currently serve as an independent mediator and arbitrator of complex cases. I

 was formerly U.S. District Judge for the Central District of California, sat by designation on the

 United States Court of Appeals for the Ninth Circuit, and am one of only two Central District

 Court judges to be invited to sit on the United States Court of Appeals for the Federal Circuit.

 Prior to my service as a federal judge, I was a judge on the Superior Court of California, County

 of Los Angeles for 14 years. Attached hereto as Exhibit A is a true and correct copy of my

 current curricula vitae. I make this declaration of my own personal knowledge or on information

 and belief where indicated. If called as a witness, I could and would testify competently to the

 truth of the matters set forth herein.

     2. I understand that the Court in the above-referenced case is considering the possibility of

 appointing me as Court monitor for limited purposes to be defined by the Court. Pursuant to that



                                                  1
Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 3 of 13 PageID# 1515




 understanding and Rule 53(b)(3), I hereby aver that there are no grounds for my disqualification

 under 28 U.S.C. § 455 with respect to the above referenced case.

         3.      I have no personal bias or prejudice concerning the above-referenced parties, or

 personal knowledge of disputed evidentiary facts concerning the proceeding.

         4.      I have not served as a lawyer in the matter in controversy and have not worked

 with another lawyer that, during such association, worked as a lawyer concerning the matter,

 judged the matter, or have been a material witness in the matter.

         5.      I have not served in governmental employment and in such capacity participated

 as counsel, adviser, or material witness concerning the proceeding or expressed an opinion

 concerning the merits of the particular case in controversy.

         6.      I do not, individually or as a fiduciary, have a financial interest in the subject

 matter in controversy or in a party to the proceeding, or any other interest that could be

 substantially affected by the outcome of the proceeding. My spouse and any minor child residing

 in my household do not have a financial interest in the subject matter in controversy or in a party

 to the proceeding, or any other interest that could be substantially affected by the outcome of the

 proceeding.

         7.      Neither I nor my spouse, nor a person within a third degree of relationship to

 either of us, nor the spouse of such a person: (i) is a party to the proceeding, or an officer,

 director, or trustee of a party, (ii) is acting as a lawyer in the proceeding, (iii) is known to have an

 interest that could be substantially affected by the outcome of the proceeding, (iv) is to my

 knowledge likely to be a material witness in the proceeding.

         I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct to the best of my knowledge. Executed this 7th day of October,




                                                    2
Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 4 of 13 PageID# 1516




 2020 in Glendale, CA.


                                                 _____________________________
                                                        Hon. S. James Otero (Ret.)




                                       3
Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 5 of 13 PageID# 1517




                    Exhibit A
      Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 6 of 13 PageID# 1518




                                                 Hon. S. James Otero (Ret.)
                                                 Case M anager
                                                 Geri Yulo
                                                 T: 213-253-9711
                                                 F: 213-620-0100
                                                 555 W. 5th St., 32nd Floor, Los Angeles, CA 90013
                                                 gyulo@jamsadr.com




Biography
Available to conduct virtual/remote mediations, arbitrations and other ADR proceedings on a variety of online
platforms, including Zoom.


Hon. S. James Otero (Ret.) comes to JAMS after serving for 30 years as a federal and state court judge in
Los Angeles. Judge Otero has sat by designation on the United States Court of Appeals for the Ninth Circuit and
is one of only two Central District Court judges to have been invited to sit on the United States Court of Appeals
for the Federal Circuit. During his 16 years on the district court bench, Judge Otero presided over hundreds of
trials and settlement conferences, including patent, trademark, copyright, defective product, catastrophic injury,
securities, employment, class action and MDL antitrust lawsuits. As a senior district court Judge, Judge Otero
was regularly sought by colleagues to settle complex disputes where prior settlement conferences proved
unsuccessful.

Before his appointment to the federal bench, Judge Otero was a judge on the Superior Court of California,
County of Los Angeles, where he served for 14 years, presiding over hundreds of complex civil trials and
settlement conferences.


A graduate of Stanford Law School, Judge Otero started his career at the Los Angeles City Attorney’s Office. He
stayed there for a decade, moving on to one of Los Angeles’s most powerful positions, Water and Power,
representing various Southern California cities before the Federal Energy Regulatory Commission and in
federal courts. He then became regional counsel for Southern Pacific Transportation Company.


Judge Otero now serves as a mediator, arbitrator, special master and case evaluator. In mediations, he has a
reputation for being thoroughly prepared and having a vast experience in conducting settlement conferences to
assist parties in identifying and overcoming obstacles to resolution. As an arbitrator and special master, Judge




                                      Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
            555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                               Page 1 of 8
      Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 7 of 13 PageID# 1519
Otero is known for his firm, efficient and timely resolution of matters. As a case strategy evaluator, he brings
over 30 years of judicial experience assessing the strengths and weaknesses in complex litigations to achieve
the most favorable outcome for all parties. Judge Otero also has hands-on experience handling top-secret,
classified and highly sensitive information.


"The Golden State Warrior: Judge S. James Otero."

      Law360 “In Chambers”

Judge Otero is "settlement savvy" and goes "all out to try to settle a case."

      Los Angeles Daily Journal

Judge Otero "really is a judge who is on the ball . . . He keeps a very orderly court, which I think promotes an
overall feeling of fairness in trials."


      Los Angeles Daily Journal



ADR Experience and Qualifications

      16 years as a U.S. District Court judge for the Central District of California
      14 years as a California Superior Court judge for the County of Los Angeles
      Original member of the United States District Court's Patent Pilot Program
      Presided over 344 patent cases: A June 2018 Legal Metric report reflects a nearly even split in victory
      between the patent owner (47.8%) and the accused infringer (52.2%). The same report reflects that of
      the 13 cases that were later appealed, Judge Otero was affirmed, at least in part, in 90% of those cases.
      Past member of the Ninth Circuit Judicial Conference Executive Committee
      Speaker and panelist at forums hosted by the Association of Business Trial Lawyers, Federal Circuit Bar
      Association, American Bar Association, State Bar of California, Los Angeles County Bar Association and
      Los Angeles Intellectual Property Lawyers Association
      Speaker and panelist at international intellectual property-oriented conferences, including the Korea-U.S.
      Judicial Conference, the China Forum on Intellectual Property, the Taiwan Forum on Patent Damages
      and programs hosted by the United States Patent and Trademark Office of the Department of Commerce
      Panelist at the University of Southern California Gould School of Law Intellectual Property Institute
      Panelist at the University of Texas Intellectual Property Institute
      Sat by designation on the Federal Circuit and Ninth Circuit
      Judicial Advisor, Civil Jury Trial Project, NYU School of Law
      Panelist, Joint Regulatory Conference, U.S. Securities and Exchange Commission



Representative Settlements

      Settled copyright action by one of the world's largest musical copyright holders against a company that
      provides in-flight entertainment content to airlines; the case involved 688 works and included claims for
      direct, willful and contributory infringement
      Settled 124 MDL product liability claims arising out of 124 fires that a carrier contends were caused by
      a manufacturer's defective dryer; plaintiffs asserted strict liability, negligence, design defect,
      manufacturing defect and failure to warn claims; defendant claimed the fires were caused by the failure to
      properly install and maintain the dryers
      Settled product liability and personal injury claim involving a pressure cooker that exploded, causing
      severe burns to the plaintiff
      Settled patent infringement and trade secret action involving a gastric balloon device used to treat



                                      Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
            555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                               Page 2 of 8
     Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 8 of 13 PageID# 1520
      obesity; the dispute centered on the question of damages; plaintiff demanded a lump-sum upfront
      payment; defendants countered with a running royalty based on revenues
      Settled trade dress and copyright infringement action; plaintiff alleged that defendant's products
      mimicked the design, shape, size and color scheme of the plaintiff's products; the primary dispute
      involved whether plaintiff's trade dress was distinctive and/or had acquired secondary meaning
      Settled § 1983 action for false arrest and retaliation for exercise of First Amendment rights; plaintiff, a
      homeless activist, claimed he was wrongfully arrested for filming police officers in the performance of their
      duties during a city street cleanup
      Settled wrongful termination claim brought by a plastic and reconstructive surgeon against a major
      hospital that withdrew accommodations that allowed the surgeon, who had disabilities, to treat patients
      Settled wage and hour case arising under federal Fair Labor Standards Act and California Labor Code
      for failure to pay minimum wages, failure to reimburse business expenses and illegal deductions from
      wages; the case centered on whether the plaintiff, a truck driver, was properly considered an employee or
      an independent contractor
      Settled ADA Act claim for alleged failure to accommodate; a minor, through his guardian ad litem,
      claimed that a teacher and school district subjected the special-needs student to ridicule, embarrassment
      and discrimination requiring that student to transfer to another school
      Settled misappropriation of trade secrets, breach of fiduciary duty and fraud claims arising out of
      a dispute between a startup and its former employee; plaintiff company connects assets to virtual
      platforms, wherein individuals can obtain interest in the assets using cryptologically secure blockchain
      transactions; plaintiff terminated defendant, and defendant allegedly failed to return and safeguard
      plaintiff’s intellectual property
      Settled U.S. and China litigation involving design and utility patents; the dispute included invalidity and
      infringement claims; the case settled with the parties agreeing to design around the claimed invention,
      money damages and covenants not to sue



Representative Matters

High-Profile Cases


      Case involving the President of the United States, an adult film star and a nondisclosure agreement
      (NDA); issues included Article III case or controversy limitations, the testimonial privilege under the Fifth
      Amendment and the right to be free from prior restraint under the First Amendment; underlying these
      claims was the issue of the validity of the NDA
      Case of first impression concerning whether the Tokyo Convention requires deference to be given to the
      aircraft captain's decision, based on reports received from the cabin crew, to act in response to
      passenger conduct that may jeopardize the safety of the aircraft or of persons or property on board (Eid
      v. Alaska Air, Inc., 621 F.3d 858 (9th Cir. 2010))
      Class action for injunctive relief brought by Public Counsel on behalf of parents detained in immigration
      custody by the Department of Homeland Security (DHS), whose minor children were then separated from
      them by DHS; plaintiffs claimed that the government's separation policy caused damage to their physical
      and mental health, and sought assessment and treatment of class members
      Case in which the government alleged defendant illegally exported surface-to-air missiles and other
      military equipment to Libya; as much of the evidence came from intelligence operatives, the case involved
      complex procedure protocols under the Classified Information Procedures Act, in which the court had to
      sort and determine the classified information required to be disclosed to the defense

Antitrust


      Class action and multidistrict court litigation alleging defendant conspired to fix prices on passenger flights
      between the United States and a country in Asia; the case settled after pretrial rulings with the company
      agreeing to pay $65 million to end the price-fixing suit


Business and Commercial




                                      Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
            555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                               Page 3 of 8
     Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 9 of 13 PageID# 1521


      Case in which plaintiff alleged that an appliance manufacturer breached an agreement and committed
      business commercial interference torts by supplying plaintiff with defective products and then retaliating
      against it for reporting this fact to the Consumer Product Safety Commission
      Case involving a juice beverage company that accused a competitor of deceptively labeling and
      advertising its blend of flavored juices; the case went to the Supreme Court of the United States on the
      issue of whether the Food, Drug and Cosmetics Act precluded plaintiff's Lanham Act claim due to conflicts
      between the two statutes
      Case involving parties unable to agree to the terms of a contract concerning the importation of robotic
      vacuums into the United States
      Case involving the defense industry; defendant, a foreign manufacturer of aviation equipment, held a
      contract to supply aircraft parts for a United States Department of Defense program; defendant selected
      plaintiff to supply one of the critical components of an aircraft part; after years of working together, the
      relationship ended, and defendant allegedly cut plaintiff out of its contract; plaintiff contended it was
      entitled to damages

Civil Rights


      Case against a city and police officer for the fatal shooting of decedent; the central issue was whether the
      officer was objectively reasonable in his belief that there was an immediate threat of serious physical
      injury at the time he shot the decedent
      Case involving the fatal shooting by police of a mentally or physically impaired woman
      Case involving a news outlet and whether a county violated the First Amendment right of the news outlet
      by failing to make newly filed court complaints available in a timely fashion
      Civil rights action brought by disabled and homeless veterans seeking to compel the Veterans
      Administration (VA) to build more supportive housing; a major issue was whether the VA acted outside its
      authority in leasing VA property to third parties for purposes not benefiting veterans

Class Actions and M ass Torts


      Multidistrict/mass tort action alleging defendant, a pharmaceutical company, had a duty to warn that its
      drug presented a risk of osteonecrosis of the jaw
      Consumer class action on behalf of persons who cancelled their cruise and, per the cruise ship's
      cancellation policy, were charged a cancellation fee; a significant issue was whether the cancellation
      charge was unconscionable and amounted to a liquidated damages provision, which would have violated
      California law
      Consumer class action settlement alleging that pressurized toilets exploded, causing water damage to
      purchasers' homes
      Collective action brought by a group of racing associations that operate horse racing events in various
      states; the case involved the applicability of the Interstate Horseracing Act (IHA) as to defendant, an
      operator of a free online community for horse racing fans; the crux of the dispute hinged on whether
      defendant's online contests constituted pari-mutuel wagers under the IHA


Employment

      Wage and hour class action on behalf of current and former hourly drivers of defendant, a transportation
      and trucking company
      Wage and hour class action settlement on behalf of supermarket employees who claimed their employer
      did not pay sufficient overtime wages and that their pay statements failed to accurately identify the
      number of hours they worked
      Wage and hour class action settlement by airport employees who claimed their employer failed to pay
      them according to their city's living wage ordinance
      Employment retaliation case involving a police officer who claimed he was retaliated against by his police
      department after he testified in another trial in which another officer sued the police department for
      violating the Fair Labor Standards Act; the case went to a jury trial, and the jury found for the plaintiff



                                     Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
           555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                              Page 4 of 8
     Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 10 of 13 PageID# 1522
     Class action labor dispute involving current and former employees of a group of insurance companies
     who alleged their employers failed to provide meal and rest periods

ERISA


     Employee Retirement Income Security Act case concerning whether the residential treatment received by
     a beneficiary of the plan was a "medical necessity" as defined by the plan


Health Care


     Qui tam action alleging that defendant, who competed with relator's dialysis company, charged patients
     for unnecessary procedures and gave kickbacks to a university


Insurance

     Case alleging breach of contract and deceptive business practices brought by owners of 22 different life
     insurance policies; plaintiffs claimed defendant imposed monthly deduction rate increases that forced
     plaintiffs to either pay exorbitant premiums that defendant knew would reduce the policy values, or lapse
     and surrender their policies

Intellectual Property


     Copyright
          Copyright action settlement between one of the world's largest musical copyright holders and a
          company that provides inflight entertainment content to airlines
          Copyright infringement action involving a celebrity photographer who sued a foreign website for
          copyright infringement and sued two companies providing the infringing website with privacy
          services for contributory infringement
          Copyright infringement matter in which plaintiff claimed that defendant copied copyrightable
          portions of plaintiff's book in writing a screenplay for a film
          Copyright infringement action involving the adult entertainment industry; the case went to trial in
          2005, and the jury returned a $16-million verdict, which was reportedly the largest for adult
          entertainment producers in a copyright claim
     Patent
          Patent infringement action between two pharmaceutical companies over defendant's product for
          treatment of a skin disorder; the chief dispute was whether a claim was indefinite under Section 112
          of the Patent Act
          Patent infringement action between two pharmaceutical companies looking to capture a market
          sector for cancer immunotherapy; the patent at issue concerns genetically engineered chimeric
          antigen receptors, which harness the body's own immune system to target and attack specific
          antigens that appear on cell surfaces of certain lymphomas; following claim construction and
          summary judgment motions, the case proceeded to trial; the jury returned a complete verdict for
          plaintiffs, in the sum of $752 million in damages
          Patent infringement action between medical technology firms related to improvements to
          oscilloscopes; the matter settled after claim construction
          Patent infringement action involving online classroom technology; the central issue was whether the
          claims were directed to patent-ineligible subject matter
          Patent infringement action concerning whether defendant's televisions infringed four of plaintiff's
          patents directed to LED semiconductor chips and phosphor materials that produced white light
          when combined; the case settled after claim construction and pretrial rulings
          Patent infringement action involving three patents related to vacuum toilets used in commercial
          aircrafts; issues included construction of certain key terms and whether the doctrine of assignor
          estoppel barred defendant from arguing that the asserted patents were invalid
     Trademark
          Trademark infringement dispute between two companies over a word mark; defendant is a foreign-



                                      Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
            555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                               Page 5 of 8
    Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 11 of 13 PageID# 1523
           based company that used the mark first, but only on cosmetic items; plaintiff is a clothing company
           that began using the mark on clothing in the United States 10 years later; plaintiff argued no
           likelihood of confusion and that laches barred defendant's infringement claims
           Trademark infringement action involving two noncompeting companies using the same word mark;
           after performing the Ninth Circuit's Sleekcraft analysis, the court determined that plaintiff had not
           met its burden of establishing a likelihood of consumer confusion
           Trademark infringement and preliminary injunction action brought by the leader of a popular
           Mexican band against a former member of the band using the mark

Securities and Finance


     Securities class action stemming from defendant's failure to disclose what should have been a known risk
     involving faulty foreign manufacturing of certain cosmetic implants
     Securities class action brought by a class of plaintiffs that purchased or otherwise acquired stock in a
     company that produced materials for mobile communication devices; plaintiffs alleged that
     representatives of the company made public disclosures that were artificially inflated; a significant issue in
     the case was whether the heightened pleading standards of Rule 9(b) of the Federal Rules of Civil
     Procedure apply to all the causes of action in a securities class action complaint or just the cause of
     action that alleges fraud
     Securities class action resulting from allegedly fraudulent material statements and related courses of
     conduct pertaining to the emission control systems of an auto manufacturer of diesel vehicles

Honors, Memberships, and Professional Activities
Honors

     Profiled in Law360’s "In Chambers" series, featuring the nation's leading state, federal, and appellate
     judges
     Recipient, Distinguished Public Service Award, Los Angeles Intellectual Property Law Association
     Recipient, Benjamin Aranda III Judge of the Year Award, Mexican American Bar Association
     Recipient, Carlos Moreno Judicial Excellence Award, Mexican American Bar Association
     Recipient, Judicial Excellence Award, Philippine American Bar Association
     Recipient, Distinguished Alumni Award, California State University, Northridge
     Member, Ninth Circuit Judicial Conference Executive Committee
     One of only a few United States district court judges to be invited to sit by designation on the United
     States Court of Appeals for the Federal Circuit
     Nominated by President George W. Bush to serve as a judge on the United States District Court for the
     Central District of California; confirmed 96–0 by the United States Senate
     Vice President, California Judges Association
     Vice President, California Latino Judges Association


M emberships and Professional Activities


     Organizations
          Member, Board of Governors, Association of Business Trial Lawyers
          Member, Judiciary Advisory Board, Association of Business Trial Lawyers
          Founding Member and Executive Board Member, Judge Paul R. Michel Intellectual Property
          American Inn of Court
          Member, Executive Committee for the Litigation Section, Los Angeles County Bar Association
          Member, Federal Circuit Bar Association
          Member, Los Angeles Intellectual Property Law Association
     Speaking Engagements
          A Conversation with Justice Anthony Kennedy, Supreme Court of the United States, Ninth Circuit
          Judicial Conference
          Federal Circuit Bench and Bar Conference, Case Management: Best Practices
          University of Southern California Gould School of Law Intellectual Property Institute, Judicial
          Dialogue on the Protection of Intellectual Property Rights



                                    Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
          555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                             Page 6 of 8
   Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 12 of 13 PageID# 1524
         Association of Business Trial Lawyers, Effective Use of Demonstrative Evidence
         Federal Circuit Bench and Bar Conference, A Glimpse Behind the Curtain: Sitting by Designation at
         the Federal Circuit
         S. Securities and Exchange Commission, Joint Regulatory Conference
         Los Angeles County Bar Association, Federal Courts Symposium, Settlement Conferences: Insight
         on Best Practices
         Federal Circuit Bench and Bar Conference, New Developments and Procedures in the Trial Courts
         for Managing and Expediting Litigation
         BNA's Patent Litigation Strategies Update, The Judicial Prospective
         Association of Business Trial Lawyers, Trial Presentation Technology
         University of Texas Law, Advanced Patent Law Institute, Judicial Insight and Experiences Hearing
         and Trying Patent Cases
         University of Southern California Gould School of Law Intellectual Property Institute, A Closer Look
         at Enforcing Trademarks at the ITC v. U.S. District Court
         Federal Circuit Bench and Bar Conference, The Assessment on the Fifth Anniversary of the Patent
         Pilot Program
         Korea-US IP Judicial Conference, Speaker and Panelist, IP Rights
         Speaker and Panelist, The China Forum on Intellectual Property
         Panelist, International Air Transport Association, Berlin Conference, The Authority of a Pilot to
         Divert an International Flight, Eid v. Alaska Air, Inc., 621 F.3d 858 (9th Cir. 2010)
         United States Department of Commerce, Programs Presented in the Republic of Azerbaijan and
         Morocco, Focusing on Trademarks and Copyrights

Background and Education
   United States District Judge, U.S. District Court, Central District of California, 2003–2020
   Judge, Los Angeles Superior Court, 1990–2003
   Judge, Los Angeles Municipal Court, 1988–1990
   Regional Counsel, Southern Pacific Transportation Company, 1987–1988
   Attorney, Los Angeles City Attorney's Office, 1976–1987
   J.D., Stanford Law School, 1976
   B.A., California State University, Northridge, 1973


News
   May 7, 2020
   Hon. S. James Otero (Ret.) Joins JAM S in Los Angeles
   https://www.jamsadr.com//news/2020/hon-s-james-otero-ret-joins-jams-in-los-angeles


Practice Areas
   Antitrust & Competition
   Arbitration
   Business & Commercial
   Civil Rights
   Class Action & Mass Tort
   Employment Law
   Energy & Utilities
   Entertainment & Sports
   Federal Law
   Financial Markets
   Governmental/Public Agency
   Health Care
   Insurance
   Intellectual Property
   Personal Injury/Torts
   Pharmaceuticals/Mass Tort



                                  Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
        555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                           Page 7 of 8
     Case 1:19-cv-01582-LO-JFA Document 39-2 Filed 10/15/20 Page 13 of 13 PageID# 1525
      Securities
      Special Master/Discovery Referee


Locations
      Los Angeles, California
      Century City, California
      San Diego, California
      Orange County, California
      Inland Empire, California
      San Francisco, California
      Silicon Valley, California

    Available nationwide ›




Disclaimer
This page is for general information purposes. JAMS makes no representations or warranties regarding its
accuracy or completeness. Interested persons should conduct their own research regarding information on this
website before deciding to use JAMS, including investigation and research of JAMS neutrals. See More




                                       Hon. S. James Otero (Ret.) | JAMS Neutral | General Biography
             555 West 5th St. • 32nd Floor • Los Angeles, CA 90013 • Tel 213-620-1133 • Fax 213-620-0100 • www.jamsadr.c om
                                                                Page 8 of 8
